Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-15 and 20 in the reply filed on 5/6/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the operation modes" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 8778266).
Regarding claim 1, Yamasaki teaches a slide processing unit comprising a smearing unit (2) that prepares smeared slides by smearing samples onto slides; a staining unit (50) that is capable of housing the smeared slides and that performs staining processing by accommodating a staining solution used to stain the samples on the housed smeared slides; a fluid circuit that supplies the staining solution to the staining unit (refer to Figure 5); and a controller that controls the supplying of the staining solution to the staining unit depending on a selected one of the operation modes.  (Refer to Claim 18)
Regarding claim 2, in response to a predetermined operation mode among the operation modes being selected, the controller causes no staining solution to be supplied to the staining unit.  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art. Since claim 1, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus of Yamasaki is capable of in response to a predetermined operation mode among the operation modes being selected, the controller causes no staining solution to be supplied to the staining unit.
Regarding claim 3, the operation modes comprise a first operation mode to supply the staining solution and a second operation mode to not supply the staining solution, in response to the first operation mode being selected, the controller controls the fluid circuit to supply the staining solution to the staining unit, and in response to the second operation mode being selected, the controller controls the fluid circuit to cause no staining solution to be supplied to the staining unit.  Refer intended use paragraph in claim 2.  The device of Yamasaki is capable of operating in modes as shown in claim 18 a controller programmed to control the liquid transporter under a plurality of operating modes including at least a staining mode and a washing mode, wherein the controller is programmed to cause the liquid transporter to transport the staining liquid to the housing element under the staining mode and to cause the liquid transporter to transport the washing liquid to the housing element under the washing mode, and wherein the controller is programmed to control the liquid transporter so that the washing liquid is not supplied to the housing element when a slide is detected in a housing element under the washing mode.  Therefore, the controller is capable of the operation modes comprise a first operation mode to supply the staining solution and a second operation mode to not supply the staining solution.
Regarding claim 4, in response to the first operation mode being selected, the controller further receives a selection among operation modes comprising at least one of a smearing staining mode in which the smeared slides are prepared and the staining processing is performed on the smeared slides, or a staining mode in which the staining processing is performed on smeared slides prepared in advance. The device of Yamasaki is capable of operating in modes as shown in claim 18 a controller programmed to control the liquid transporter under a plurality of operating modes including at least a staining mode and a washing mode, wherein the controller is programmed to cause the liquid transporter to transport the staining liquid to the housing element under the staining mode and to cause the liquid transporter to transport the washing liquid to the housing element under the washing mode, and wherein the controller is programmed to control the liquid transporter so that the washing liquid is not supplied to the housing element when a slide is detected in a housing element under the washing mode.  Therefore, the controller is capable of in response to the first operation mode being selected, the controller further receives a selection among operation modes comprising at least one of a smearing staining mode in which the smeared slides are prepared and the staining processing is performed on the smeared slides, or a staining mode in which the staining processing is performed on smeared slides prepared in advance.
Regarding claim 5, wherein in response to the second operation mode being selected, the controller further receives a selection among operation modes comprising at least one of a smearing mode in which the smeared slides are prepared, or a printing mode in which information on the samples is printed.  Refer to claim 4 reasoning.
Regarding claim 6, in response to the second operation mode being selected, the controller prohibits a selection of the smearing staining mode in which the smeared slides are prepared and the staining processing is performed on the smeared slides and the staining mode in which the staining processing is performed on the smeared slides prepared in advance. Refer to claim 4 reasoning.
Regarding claim 7, in response to the second operation mode being selected, ine controller further receives a selection among operation modes comprising at least one of a smearing mode in which the smeared slides are prepared, or a printing mode in which information on the samples is printed. Refer to claim 4 reasoning.
Regarding claim 8, a transfer unit (20) that holds and transfers the smeared slides, wherein the transfer unit transfers the smeared slides from and to the staining unit one by one, the controller controls the transfer unit to transfer the smeared slides to the staining unit one by one and to take out the smeared slides for which staining time has elapsed from the staining unit one by one in order.  Refer to claim 4 resoning.
Regarding claim 9, a printer (46) that prints information on the samples, wherein the controller controls the printer to print the information on the samples in predetermined regions of the slides.  (Refer to Col. 3, Lines 60-61)
Regarding claim 10, the supplying the staining solution to the staining unit comprises filling at least partially the staining unit with the staining solution and replenishing the staining unit, which has been at least partially filled with the staining solution, with the staining solution.  Refer to claim 4 reasoning.
Regarding claim 11, the fluid circuit (refer to Figure 5) is capable of supplying a cleaning liquid to the staining unit, and in response to the staining solution being not supplied to the staining unit, the controller controls the fluid circuit to supply no cleaning liquid for the staining unit.  (Refer to claim 4 reasoning)
Regarding claim 12, the controller receives a selection of the least one of the operation modes in activation.  Refer to claim 2 reasoning.
Regarding claim 13, comprising a display unit (2a), wherein the controller controls the display unit to display a manipulation screen to receive a predetermined manipulation made by the user, and the controller receives a selection of at least one of the operation modes through the manipulation screen.  (Refer to Col. 12, Lines 3-11)
Regarding claim 14, the controller controls the display unit (2a) to display the manipulation screen to receive a manipulation indicating whether to supply the staining solution.
Regarding claim 15, in response to a manipulation for the second operation mode being received through the manipulation screen, the controller controls the display unit to receive a selection of one of a smearing mode in which the smeared slides are prepared and a print mode in which information on the samples is printed.  (Refer to claim 2 reasoning)
Regarding claim 20, a sample processor that performs processing on samples: and a controller, wherein the controller executes a first presentation step of presenting the operation modes to receive a selection among the operation modes, in response to a first operation mode being selected among the presented operation modes, the controller executes a second presentation step of presenting operation modes relating to the first operation mode to receive a selection among the operation modes relating to the first operation mode, and in response of a second operation mode being selected among the presented operation modes, the controller executes a third presentation step of prohibiting a selection of at least one of the operation modes relating to the first operation mode.  (refer to claim 2 reasoning and claim 18)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798